

Exhibit 10.2
CLOSING AGREEMENT
This CLOSING AGREEMENT (the “Agreement”) is made this 23rd day of April, 2019
(the “Execution Date”), by and among DINWIDDIE CATTLE COMPANY, LLC, a New Mexico
limited liability company (hereinafter referred to as “Seller”), and SHERBROOKE
PARTNERS LLC, a Texas limited liability company (“Sherbrooke”), and INTREPID
POTASH – NEW MEXICO, LLC, a New Mexico limited liability company (“Intrepid,”
and together with Sherbrooke, each a “Buyer,” and collectively, as “Buyers”).
Seller and Buyers are sometimes referred to collectively herein as the “Parties”
and individually as a “Party”.
W I T N E S S E T H:
WHEREAS, Seller and Buyers have entered into a Purchase and Sale Agreement dated
February 5, 2019 (as it may be amended or modified, the “PSA”) regarding the
sale of certain land and other assets known as the Dinwiddie Jal Ranch and
located in Lea County, New Mexico;
WHEREAS, capitalized terms used in this Agreement and not otherwise defined
herein shall have the meaning given such terms in the PSA; and
WHEREAS, Seller and Buyers desire to set out herein the terms and conditions of
certain agreements of the Parties with respect to the Closing Payment to be made
by Buyers to Seller at Closing.
NOW, THEREFORE, for and in consideration of the mutual agreement of the Parties
contained herein and subject to the terms, conditions and other provisions set
forth in this Agreement, the Parties agree as follows:
Section 1    Price and Goedeke Lands. Reference is made herein to Schedule B,
Part II, Exception numbers 220 and 221 in the title commitment prepared by
Elliott and Waldron Title and Abstract Co., Inc., a New Mexico corporation,
concerning this matter and described as File #: 19-242 (the “Title Commitment”,
and such Exceptions, the “Subject Exceptions”). Copies of the pages from the
Title Commitment setting out the Subject Exceptions are attached hereto as
Exhibit “A” and incorporated herein by reference. With respect to the Subject
Exceptions, the Parties hereby agree that the Fee Land acreage subject to the
Subject Exceptions (the “Subject Lands”) shall be conveyed by Seller to Buyers
at Closing pursuant to the General Warranty Deed and that the Subject Exceptions
shall be listed in Exhibit B to the General Warranty Deed as “Permitted
Encumbrances” with respect to the Subject Lands.
Section 2    J-11 Earn Out
(a)    Reduction in Closing Amount. Notwithstanding anything in the PSA to the
contrary, the Parties acknowledge and agree that the Closing Amount under the
PSA shall be reduced by an amount equal to $12,000,000 (the “J-11 Reduction
Amount”) and the J-11 Reduction Amount shall instead be re-characterized and
eligible to be earned by Seller pursuant to the provisions of this Section 2.
(b)    Earn-Out of J-11 Reduction Amount. The Parties agree that the J-11
Reduction Amount can be earned by Seller as follows:
(i)    Buyers will use their reasonable efforts able to negotiate, execute and
deliver an amendment to that certain Right of Way and Easement Grant, dated as
of October 16, 2014, by and between Seller and EOG Resources, Inc. (“EOG” and
such agreement, the “EOG Grant”) with EOG that removes the words “and/or place
of use” in Paragraph 7 thereof, and is otherwise reasonably satisfactory to
Buyers (such amendment, the “EOG Amendment”). If and to the extent the EOG
Amendment is entered into with 365 days of the Closing Date, then within five
Business Days of the date that the EOG Amendment is executed by EOG, Buyers
shall pay to Seller an amount equal (A) to 50% of the J-11 Reduction Amount,
minus (B) any amounts that EOG requires to be paid to EOG as a condition to
EOG’s entering into the EOG Amendment, minus (C) the value of any other
concessions required of Buyers as a condition to EOG entering into the EOG
Amendment, including in respect of any cost-free surface use agreement in favor
of EOG covering the Land; provided that the amounts in subpart (C) hereof in
respect of such cost-free surface use agreement being capped at $2,000,000 (such
amount, the “EOG Amendment Earn-Out”).
(ii)    Following the execution and delivery of the EOG Amendment, Buyers will
use their reasonable efforts to apply for and receive an approval from the State
Engineer under the Water-Use Leasing Act for a lease or other documented
approvals that permits the immediate use of water produced from the Water Permit
described on Schedule 7.3(d) of the PSA as the J-11 Permit (the “J-11 Permit”),
and such lease allows for the immediate commercial sale of water from the J-11
Permit in the same fashion and to the same extent as that certain Temporary
Permit No. J-11(T) received from the State of New Mexico on October 9, 2015
(such lease and approval from the State Engineer, the “Future J-11 Lease”). If
and to the extent the Future J-11 Lease is received and approved within 365 days
of the Closing Date, then within five Business Days of the date that the Future
J-11 Lease is received from the State Engineer on such terms, Buyers shall pay
to Seller an amount equal to 50% of the J-11 Reduction Amount.
(c)    Efforts of the Parties. The Parties agree to each use their reasonable
efforts to negotiate, execute and deliver the EOG Amendment within 365 days of
the Closing Date; provided, that, unless otherwise agreed, Buyers shall be
responsible for all direct interactions with EOG on the subject matter hereof
and Seller shall not directly communicate with EOG in respect of the subject
matter hereof unless and to the extent reasonably requested by Buyers. Further,
from and after the receipt of the signed EOG Amendment from EOG, Buyers agree to
use their reasonable efforts to prepare and file such applications and
information with the State Engineer as may be needed to receive the Future J-11
Lease within 365 days of the Closing Date.
Section 3    Miscellaneous
(a)    Ratification. Except as otherwise provided herein, the provisions of the
PSA shall remain in full force and effect in accordance with their respective
terms following the execution of this Agreement.
(b)    References. All references to the PSA in any document, instrument,
agreement, or writing delivered pursuant to the PSA (as amended hereby) shall
hereafter be deemed to refer to the PSA as amended hereby.
(c)    Entire Agreement. This Agreement, the PSA, and the Annexes, Exhibits and
Schedules to the PSA, collectively constitute the entire agreement between the
Parties pertaining to the subject matter hereof and supersede all prior
agreements, understandings, negotiations, and discussions, whether oral or
written, of the Parties pertaining to the subject matter hereof or thereof
except as specifically set forth herein or therein.
(d)    Incorporation. The Parties agree that the provisions of Sections 13.1,
13.2, 13.4, 13.5, 13.7, 13.8, 13.10, 13.11 and 13.12 of the PSA are hereby
incorporated into this Agreement, mutatis mutandis.
[signature pages follow]





IN WITNESS WHEREOF, this Agreement has been signed by or on behalf of each of
the Parties as of the day first above written.


SELLER:
DINWIDDIE CATTLE COMPANY, LLC


By:    /s/ Tommy Dinwiddie                
Name:    John Thomas (Tommy) Dinwiddie        
Title:    Managing Member                


BUYERS:
SHERBROOKE PARTNERS LLC


By:    /s/ Tres Beck                    
Name:    Tres Beck                    
Title:    Counsel                    


INTREPID POTASH – NEW MEXICO, LLC


By:    /s/ Robert P. Jornayvaz III            
Name:    Robert P. Jornayvaz III            
Title:    CEO                        




1

